Citation Nr: 1140208	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for hypertension and hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefits sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his August 2005 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

These claims came before the Board in October 2008 and December 2009.  In December 2009, the Board remanded the Veteran's claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbosacral strain, and denied the Veteran's claim of entitlement to service connection for hypertension and hypertensive heart disease.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a February 2011 Order vacating, in part, the December 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The issue of entitlement to service connection for hypertension and hypertensive heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The preponderance of the evidence is against a finding that a bilateral knee disability is the result of a disease or injury in active duty service, nor is it secondary to a service-connected disability.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active duty service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's claim, letters dated in September 2003, March 2006, and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The March 2006 notice letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2008 notice letter informed the Veteran of the requirements for establishing a secondary service connection claim.  Although the March 2006 and October 2008 notice letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and an additional supplemental statement of the case was provided to the Veteran in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in April 2009, the results of which have been included in the claims file for review.  The examination was followed by addendums dated in May 2009 and March 2010, which involved a review of the claims file, thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examination and associated addendums are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its October 2008 and December 2009 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the Veteran with appropriate notice with regard to secondary service connection, obtained all available VA treatment records, scheduled the Veteran for a VA joints examination (which he attended) and obtained a subsequent addendum to the examination report.  Thereafter, the AMC issued supplemental statements of the case in September 2009 and December 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a bilateral knee disability, to include as secondary to his service-connected lumbosacral strain.  Specifically, the Veteran has cited three instances during service when he was injured.  He stated that he initially injured his knees in June 1977, when he fell down a flight of stairs.  He stated that he was later injured by the track of a tank during a training exercise, and finally stated that jumping in and out of foxholes caused knee damage.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

Initially, the Board notes that the Veteran has been diagnosed with bilateral knee strain.  See VA Joints Examination Report, April 30, 2009.  Accordingly, the first element necessary under Hickson and Wallin has been met.  See Hickson and Wallin, supra.

Review of the Veteran's service treatment records reveals that upon enlistment into active duty service in 1976, the Veteran's lower extremities were found to be normal on clinical evaluation.  The Veteran denied having swollen or painful joints, arthritis, rheumatism or bursitis, bone or joint deformity, or a "trick" or locked knee.  See Standard Forms (SF) 88 & 93, Service Entrance Examination Reports, November 1, 1976.  The clinical record reveals that the Veteran sought treatment for back and neck pain in August 1977.  At the time of the evaluation, the Veteran reported that he had fallen down a flight of stairs approximately two months prior (June 1977), landing on his mid-back.  See Service Treatment Record, August 8, 1977.  Despite the Veteran's claim that he also injured his knees at that time, the service treatment records are completely negative for any complaints of or treatment for his knees.  Further, there is no indication that the Veteran was injured in a tank accident or by jumping into foxholes.  Upon his discharge from service in September 1977, the Veteran's lower extremities were considered normal, and he specifically denied experiencing swollen or painful joints, arthritis, rheumatism or bursitis, bone or joint deformity, or a "trick" or locked knee.  See SFs 88 & 89, Service Discharge Examination Reports, September 27, 1977.  Accordingly, the Veteran has failed to establish Hickson element (2), in-service disease or injury.  See Hickson, supra.

The Veteran is service-connected for lumbosacral strain, cervical strain, and tachycardia.  Thus, element (2) under Wallin has been satisfied.


The earliest medical evidence of record is dated in June 1983.  At that time, the Veteran had filed a claim of entitlement to service connection for neck, foot, and back injuries.  The associated VA examination noted the Veteran's complaints of neck, foot, and back pain in association with his fall down a flight of stairs during his time in active duty service.  At no time during the examination did the Veteran indicate that he also suffered from bilateral knee pain.  Overall, the Veteran was diagnosed with cervical and lumbar strain.  See VA Examination Report, June 16, 1983.

In October 2007, the Veteran was seen at VA with complaints of bilateral knee pain.  The Veteran stated that this pain was constant and rated it as 8/10 in severity.  He also stated that he had experienced this pain since his time in military service.  The provisional assessment was knee pain likely secondary to osteoarthritis, dependent upon X-ray verification.  See VA Treatment Record, October 30, 2007.  Thereafter, X-ray studies were performed on the Veteran's knees.  The impression was no acute osseous abnormality involving the left knee and the right knee was completely negative.  See VA Treatment Record, October 31, 2007.  Thus, the Veteran did not have a diagnosis of osteoarthritis.

In January 2008, the Veteran was seen by VA with continuing complaints of bilateral knee pain.  The Veteran again stated that he had suffered from bilateral knee pain since his time in military service.  He indicated that his pain had increased over the past several years despite having multiple corticosteroid injections since the 1980's.  See VA Treatment Record, January 9, 2008.  In April 2008, the Veteran was seen again for his bilateral knee pain.  The examiner noted that he wore a knee brace on each knee.  Upon physical examination, the Veteran's knees were very tender to palpation around the joints.  The examiner noted a possible diagnosis of osteoarthritis.  See VA Treatment Record, April 14, 2008.  In March 2009, a VA treatment note indicated that the Veteran received a corticosteroid injection for his knees.  The examiner diagnosed the Veteran with bilateral knee degenerative joint disease.  See VA Treatment Record, March 4, 2009.


The Board now turns to crucial Hickson/Wallin element (3), nexus.  Caselaw has long supported the contention that the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

To assist in determining the nature and etiology of the Veteran's current bilateral knee pain, VA scheduled him for a Compensation and Pension examination in April 2009.  The VA examiner noted that the Veteran's claims file was not available at the time of the examination.  The Veteran informed the VA examiner that he injured his knees in service when (1) he fell down a flight of stairs, (2) when he was injured by the track of a tank during a training exercise, and (3) climbing in and out of foxholes during training exercises.  He asserted that his knees had caused him significant pain since his time in service.  After his discharge from service, the Veteran worked as a taxi driver for 10 years, then worked in a carpet cleaning business for 20 years, and finally worked as a maintenance engineer for the Marriott Corporation for the past seven years.  The Veteran indicated that his current duties involved lifting, climbing, squatting, and bending.  Though he complained of continuous knee pain and wore knee braces, he did not have any restricted duties.  See VA Joints Examination Report, April 30, 2009.

Upon physical examination of the bilateral knees, the VA examiner noted that there were no effusions.  The Veteran had full range of motion of the knees after three cycles of repetition and did not demonstrate pain, weakness, instability, or incoordination.  He had good stability and no painful clicks or crepitations.  The VA examiner noted some vague tenderness around the knee, but no specific tenderness.  The associated X-ray report of the knees noted well-maintained cartilage spaces and a sharp subchondral bone.  The Veteran had two small osteophytes in each patella, but these were noted to be so small that they were considered normal for a person of the Veteran's age.  The VA examiner's impression was bilateral knee strain.  Id.

Addendums were sought in association with the April 2009 VA examination report.  In May 2009, the same VA examiner noted that a bone scan had been ordered in conjunction with the VA examination to determine the source of his bilateral knee pain.  The results of that bone scan, including spot fuse, revealed no uptake in either knee.  Accordingly, the Veteran was diagnosed with bilateral knee strain with normal clinical X-ray and bone scan results.  See VA Joints Examination Report Addendum #1, May 7, 2009.  Upon a thorough review of the Veteran's claims file, the same VA examiner noted that the Veteran complained of low back pain during service.  He also complained of discomfort in the Achilles tendon, but there was no evidence of any complaint of pain in his knees.  It was noted that on clinical examination, X-ray, and bone scan, the Veteran's knees were normal.  Thus, with no evidence of knee problems during service, the VA examiner concluded that it was less likely than not that the Veteran's current bilateral knee strain was caused by disease or injury in active duty service.  See VA Joints Examination Report, Addendum #2, May 27, 2009.

The Board sought an additional addendum to the April 2009 VA joints examination, in order to determine whether the Veteran suffered from bilateral knee strain as a result of his service-connected lumbosacral strain.  Upon thorough review of the Veteran's claims file, to include his service treatment records and the April 2009 VA joints examination, the VA examiner opined that since there were no complaints relative to the knees in the Veteran's service treatment records, he was unable to connect his current knee problems to service.  The VA examiner also stated that he was unable to connect the Veteran's bilateral knee complaints to his service-connected low back disability because there was no evidence of structural abnormality in the Veteran's knees.  See VA Joints Examination Report, Addendum #3, March 24, 2010.

The only evidence in support of the Veteran's claim consists of his lay statements.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, supra; 38 C.F.R. § 3.159(a)(2) (2011).  Here, the Veteran is certainly competent to report his bilateral knee pain.  The Court further emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Given the complexity of the Veteran's diagnosis and the fact that multiple clinical evaluations were unable to determine the cause of the Veteran's bilateral knee pain, the Board finds that the Veteran's condition is not lay observable.  Further, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board also questions the Veteran's credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistency.  The Veteran has reported that he suffered multiple injuries to his knees during active duty service, which he claims were severe enough to require hospital admission.  As detailed above, the Veteran's service treatment records are completely negative for any complaints of or treatment for a knee injury.  Additionally, the Veteran repeatedly denied having knee trouble during his in-service examinations and during his June 1983 VA examination, in connection with his claims pertaining to the same fall he sustained down a flight of stairs in service.  The Board places far greater probative value on the pertinently negative contemporaneous examination records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by a Veteran]. 

Based upon the lack of evidence of in-service bilateral knee injury, in addition to the relevant medical evidence, the Board does not find the Veteran's statements regarding the etiology of his current bilateral knee disability to be credible, on either a direct of secondary basis.  To the extent that the Veteran invites the Board to draw the conclusion, based on no medical evidence, that an in-service injury or his service-connected lumbosacral strain caused his current bilateral knee disability, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].
The Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In the present case, the VA examiner has thoroughly reviewed the record, examined the Veteran, taken his lay statements into consideration, and provided thorough and fact-based rationale for the negative nexus opinions.  As such, the Board finds these opinions to be the most probative in determining the nature and etiology of the Veteran's bilateral knee disability.

While the Board is certainly aware that the Veteran suffers from significant bilateral knee pain, the evidence of record simply does not support his contention that his condition is either the result of an in-service injury or due to his service-connected lumbosacral strain.  The Veteran's claim fails on the basis of element (3) of Hickson and Wallin.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbosacral strain, is denied.


REMAND

As noted above, the February 2011 JMR and corresponding Order vacated the Board's December 2009 Board decision, to the extent that it denied the Veteran's claim of entitlement to service connection for hypertension and hypertensive heart disease.  The JMR stated that the Board provided inadequate reasons and bases for its reliance on the May 2009 VA examination addendum, which concluded that the Veteran's hypertension was more likely due to his family history, diet, and lifestyle, rather than his time in active duty service.  The JMR stated that there was no evidence of record to support this conclusion.  Specifically, the VA examiner failed to adequately address the August 1999 and March 2008 treatment records, which indicated that the Veteran had no family history of hypertension.  See JMR, February 15, 2011.

Review of the Veteran's service treatment records did not reveal that he suffered from hypertension or hypertensive heart disease prior to his entry into service.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  See 38 C.F.R. § 3.304(b) (2011).  Further, as noted in the JMR, it is clear that the Veteran did not have a family history of hypertension.  The Board does not find that the May 2009 VA examination addendum is adequate for rating purposes.  [In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.]  The VA examiner failed to provide an adequate rationale for the conclusion that the Veteran's hypertension and hypertensive disease were not related to his military service.

As noted in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for hypertension and hypertensive heart disease must be remanded for a new VA examination.



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA heart examination with an appropriate expert, to determine the nature and etiology of his currently diagnosed hypertension and hypertensive heart disease.  

The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this Remand in association with the examination and note this has been accomplished in the examination report.  Any and all studies, tests and evaluations deemed necessary by the VA examiner should be performed.  The VA examiner should elicit a complete history from the Veteran regarding his hypertension and hypertensive heart disease, the pertinent details of which should be included in the examination report.

Thereafter, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability greater than 50 percent) that the Veteran's hypertension and hypertensive heart disease are etiologically related to his active duty service.  

In providing this opinion, the VA examiner must acknowledge and discuss any lay evidence of continuity of symptomatology.

If it is not possible to provide the requested opinion without resort to speculation, the VA examiner should state why speculation would be required in this case.  If there are insufficient facts or data within the claims file, the VA examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.  The examination report must be typed.

2.  Thereafter, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


